Citation Nr: 0307045	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  98-10 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to increased (compensable) rating for 
pterygium. 

2.  Entitlement to an increased rating for a fracture and 
residuals of a fracture of the left radius and ulna, 
currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased rating for scars of the left 
elbow, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to 
October 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
benefits sought.

The case was previously before the Board in July 1999, at 
which time it was Remanded to obtain additional records and 
for readjudication.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issues on appeal.  

When the case was previously before the Board a claim of 
entitlement to service connection for traumatic arthritis was 
referred to the RO for adjudication.  The Board observes that 
this claim remains unadjudicated, and, accordingly, it is 
again referred to the RO for disposition as appropriate. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  A bilateral pterygium disability is objectively 
manifested by corrected visual acuity in the right eye was 
reported as 20/30 and corrected vision in the left eye 
reported as 20/25.

3.  The fracture and residuals of a fracture of the left 
(minor) radius and ulna disability is reflected by subjective 
complaints of pain and manifested primarily by X-rays showing 
a healed fracture of the left elbow and no anatomical defects 
of the left wrist with weakness of the left elbow flexors, 
biceps and brachioradialis and elbow extensor triceps, graded 
4 or 5, flexion of the left elbow equal to 130 degrees and 
extension to minus 10 degrees, flexion and dorsiflexion of 
the left wrist to 40 degrees and pain free, left forearm 
supination and pronation to 45 degrees and also pain free.

4.  Scars of the left elbow are objectively manifested by 
without ulcerations, adhesions, breakdowns of the skin or 
inflammation, edema or keloid formation, non-tender on 
palpation and with a normal texture and some underlying 
tissue loss; range of elbow motion was reported at 130 
degrees of flexion with 10 degrees of extension.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for 
pterygium have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107(a) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.84a, Diagnostic Code 6034 (2002).  

2.  The schedular criteria for rating greater than 10 percent 
for fracture and residuals of a fracture of the left radius 
and ulna have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107(a) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5206-5215 
(2002).  

3.  The schedular criteria for an evaluation in excess of 10 
percent for scars of the left elbow have not been met.  38 
U.S.C.A. § 1155, 5102, 5103, 5103A, 5107(a) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.48, 4.118, 
Diagnostic Code 7805 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002) (VCAA).  This legislation provides among other things 
for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 38 C.F.R. 
§ 3.159, promulgated pursuant to the enabling statute.  The 
Board notes that that while this law was enacted during the 
pendency of this appeal, it was considered by the RO and 
notice of the revised regulation were provided to the veteran 
in the December 2002 Supplemental Statement of the Case.  
Thus, there is no prejudice to the veteran in proceeding with 
this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

The Board concludes that discussions in the rating(s), 
statement of the case and other development correspondence 
has informed the appellant of the information and evidence 
needed to substantiate the claim(s); thus, the VA's 
notification requirements have been satisfied.  

As to the duty to assist the claimant, the appellant has not 
identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disability) beyond that for which 
development has already been undertaken.  In other words, the 
claimant has not referenced any unobtained, obtainable, 
evidence that might aid the claim.  

Satisfactory efforts have been made to ensure that all 
relevant evidence has been associated with the claims file; 
there are multiple VA examinations, treatment records, and 
clinical medical records in the file.  The veteran has been 
offered an opportunity to submit additional evidence in 
support of his claim.  In short, the Board concludes that the 
duty to assist has been satisfied, as well as the duty to 
notify the veteran of the evidence needed to substantiate his 
claim.  

The issue on appeal pertains to an increased evaluation and, 
in that context, the duty to assist has not changed and still 
falls squarely on the VA, to include affording hearings, 
obtaining identified evidence, government records, affording 
examinations, where appropriate and etc. where such would be 
helpful, relevant and necessary for a full and fair 
adjudication of his claim.  Satisfactory efforts have been 
made in these regards, and the veteran has been offered an 
opportunity to submit additional evidence in support of the 
claim.  

In the context of an increased rating, the subject of "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant", 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), is of 
questionable relevance in light of VA's long-standing duty to 
assist with respect to this type of claim and the VA's 
particular efforts in regards to the veteran's claim versus 
any tacit obligation of the veteran.  Under the circumstances 
of this case, where there has been substantial compliance 
with the VCAA, additional development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes that given the 
completeness of the present record which shows substantial 
compliance with the notice/assistance provisions of the new 
legislation, the Board finds no prejudice to the veteran by 
proceeding with appellate review.  See Bernard. 

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, there 
is no indication that additional relevant records exist that 
have not been obtained.  Accordingly, additional development 
for compliance with the new duty to assist requirements is 
not necessary, and the appellant is not prejudiced by the 
Board's decision not to do so.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disabilities at issue. 

The primary concern in a claim for an increased evaluation is 
the present level of disability.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Francisco, the Court stated that 
although a rating specialist was directed to review the 
recorded history of a disability in order to make an accurate 
evaluation, the regulations did not give past medical reports 
precedence over current findings.  Francisco, 7 Vet. App. at 
58.  Hence, for purposes of application of the schedular 
criteria, the Board assigns the greater weight of probative 
value to the recent VA compensation examinations conducted in 
May 2002.  The recent examinations are also relevant and 
adequate.  See Powell v. West, 13 Vet. App. 31 (1999).  

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Pterygium

The veteran's bilateral eye disability is currently evaluated 
as noncompensable under 38 C.F.R. § 4.84a, Diagnostic Code 
6034.  This code governs evaluations for pterygium and 
instructs the evaluator to "rate for loss of vision, if any."  
According to, for example, Diagnostic Code 6079, which 
governs vision loss, the evidence must show that the veteran 
has no better than corrected vision of no worse than 20/50 in 
one eye and of at least 20/40 in the other eye in order for a 
compensable evaluation to be assigned.  The best distance 
vision obtainable after best correction by glasses will be 
the basis of rating.  38 C.F.R. § 4.75.  

Outpatient treatment records to 1999 reflect the disability 
as stable.  The veteran was afforded a VA examination in May 
2002.  Corrected visual acuity in the right eye was reported 
as 20/30, and corrected vision in the left eye was reported 
as 20/25. 

Because a level of impaired vision to warrant a compensable 
evaluation has not been shown in the this case, a rating 
greater than zero percent is denied.  There is no evidence 
that the pterygium currently causes any other disability.  
The preponderance of the evidence is against the claim.  

Residuals of Fracture Left Arm

Under 38 C.F.R. § 4.71a, Diagnostic Code 5211, (impairment of 
ulna); disability of each wrist is assigned a 10 percent 
rating, consistent with evidence of malunion of ulna with bad 
alignment.  A 20 percent rating may be assigned under 
Diagnostic Code 5211, if nonunion in lower half of the ulna 
is shown.  Under the same diagnostic code, if there is 
nonunion in upper half of ulna, with false movement, but 
without loss of bone substance or deformity, a 30 percent 
rating will be assigned for the major extremity, and a 20 
percent rating for the minor extremity; if there is evidence 
of loss of bone substance (1 inch (2.5 centimeters) or more) 
and marked deformity, a 40 percent rating will be assigned 
for the major extremity, and a 30 percent rating for the 
minor extremity.

Under Diagnostic Code 5212, a 10 percent disability is 
warranted with impairment of the radius of the minor or major 
extremity, if characterized by malunion with bad alignment.  
A 20 percent evaluation is warranted if either extremity 
presents evidence of nonunion in the upper half of the 
radius.  And, a 30 percent evaluation is warranted for 
nonunion in the lower half of the radius, with false 
movement, without loss of bone substance or deformity.  38 
C.F.R. § 4.71a, Diagnostic Code 5212.

Under Diagnostic Code 5206, a 10 percent evaluation is for 
assignment when forearm flexion is limited to 100 degrees and 
under Diagnostic Code 5207, a 10 percent evaluation is for 
assignment when forearm extension is limited to 45 degrees.  
Also, under Diagnostic Code 5208, a 20 percent evaluation is 
for assignment when forearm flexion is limited to 100 degrees 
and extension is limited to 45 degrees.  

Limitation of dorsiflexion of either wrist to less than 15 
degrees or limitation of palmar flexion of either wrist to in 
line with the forearm warrants a 10 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5215.  Ankylosis is 
considered to be favorable when the joint is fixed in 20 
degrees to 30 degrees of dorsiflexion. Ankylosis is 
considered to be unfavorable when the joint is fixed in any 
degree of palmar flexion, or with ulnar or radial deviation.  
A 30 percent evaluation is warranted for favorable ankylosis 
in 20 degrees to 30 degrees of dorsiflexion of the wrist of 
the major (dominant) upper extremity; a 40 percent evaluation 
is warranted for ankylosis in any position except favorable.  
A 50 percent evaluation is warranted for unfavorable 
ankylosis of the wrist of the major upper extremity.  
Extremely unfavorable ankylosis is rated as loss of use of 
the hand under Diagnostic Code 5125.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214, and Note

Service medical records reflect a simple fracture to the left 
ulna, and the service discharge examination noted a healed 
fracture of the left elbow with limitation of motion.  VA 
examination of November 1997 revealed no anatomical defects 
of the left wrist with weakness of the left elbow flexors, 
biceps and brachioradialis and elbow extensor triceps, graded 
4 or 5.  He was capable of flexion of the left elbow equal to 
130 degrees and extension to minus 10 degrees.  Flexion and 
dorsiflexion of the left wrist was to 40 degrees and pain 
free.  Left forearm supination and pronation was to 45 
degrees and also pain free.

The veteran has denied recent treatment for the left upper 
extremity and treatment records are in essential accord.  The 
veteran was afforded a VA examination in May 2002.  No acute 
fractures were seen on X-ray.  The veteran reported 
complaints of chronic pain in the left wrist.  The veteran 
denied acute attacks.  There were no constitutional symptoms 
for inflammatory arthritis.  The veteran was reported as 
right hand dominant.  On physical examination, range of 
motion of the left elbow was flexion to 120 degrees with 
extension to -20 degrees.  Range of motion of the wrist was: 
flexion - 60 degrees; extension.  Pronation and supination 
was to 45 degrees.  The examiner expressly reported the 
absence of painful motion on range of motion testing.  
Moreover, there was no edema, effusion, instability, 
tenderness, redness, heat, abnormal guarding or movement of 
the left elbow or wrist.  Weakness was graded at 3.5/5.

When the findings of recent VA examinations are compared to 
the schedular criteria for limitation of motion, it is 
apparent that the veteran does not have the limitation of 
motion necessary for a compensable evaluation under the 
applicable diagnostic codes above.  Moreover, a rating in 
excess of 10 percent under the other above listed criteria is 
not demonstrated or approximated.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
any higher evaluation.  

Scars

The veteran's scar is evaluated under the rating code for 
other scars, which are rated according to the limitation of 
function of the part affected.  38 C.F.R. § 4.118, Code 7805.  
In addition, scars that are superficial, poorly nourished 
with repeated ulceration, or that are tender or painful on 
objective demonstration warrant a 10 percent evaluation. 38 
C.F.R. § 4.118, Codes 7803, 7804.  These codes do not provide 
for a zero percent evaluation, but a zero percent evaluation 
is assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

During the pendency of this appeal, VA issued new regulations 
for evaluating scars, but the pertinent criteria, i.e. rating 
the disability according to the limitation of function of the 
part affected, did not change.  Moreover, the RO considered 
the veteran's disability pursuant to the revised criteria.   
See Karnas, supra.  Accordingly, there is no prejudice in 
proceeding with adjudication of the claim.  See Bernard, 
supra. 

The recent treatment records do no reflect complaints or 
treatment for scars on the left elbow.  The veteran was 
afforded VA examinations in November 1997 and May 2002.  
Although, objectively there were no ulcerations, adhesions, 
breakdowns of the skin or inflammation, edema or keloid 
formation and the scars were non-tender on palpation and 
described as having a normal texture, there was some 
underlying tissue loss.  The November 1997 examination 
attributed limitation of motion secondary to scars which 
cross at the left elbow joint.  Range of elbow motion was 
reported at 130 degrees of flexion with 10 degrees of 
extension.  

As noted in the previous section, it is apparent that the 
veteran does not have the limitation of motion necessary for 
a compensable evaluation under the applicable diagnostic 
codes above.  However, even affording the benefit of the 
doubt, a functional limitation in excess of a 10 percent 
disability evaluation is not demonstrated or approximated. 

There is no competent evidence of record which indicates that 
the veteran's disabilities have caused marked interference 
with employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to increased (compensable) rating for pterygium 
is denied. 

Entitlement to an increased rating for a fracture and 
residuals of a fracture of the left radius and ulna is 
denied. 

Entitlement to an increased rating for scars of the left 
elbow is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

